 510DECISIONSOF NATIONALLABORRELATIONS BOARDUnited States Postal ServiceandJack Owen. Case14-CA-17011(P)-24 May 1985DECISION AND ORDERBY CHAIRMAN.DOTSON AND-MEMBERSHUNTER AND DENNISOn 25 September, 1984 Administrative LawJudge Lowell Goerlichissuedthe attached deci-sion.The Respondent filed exceptions and a sup-porting brief.The National Labor Relations Board has consid-ered the decision and the record in light,of the ex-ceptions and briefand hasdecided -to affirm thejudge's rulings, findings, and `conclusions and toadopt the recommended Order..-Contrary to ourdissenting colleague,we agreewith the judge that the Respondent's asserted justi-fications for employee Jack Owen's discharge werepretextual and find that Owen was discharged forhis expressed intent to file a grievance, in violationof Section 8(a)(3) and (1) of the Act.'-The facts are uncontested and are more fully setforth in the judge's decision. Briefly,..Owen was arural carrier relief employee, who worked for theRespondentat itsTroy, Missouri Post Office fromOctober 1981 until his discharge 17 September1983.2While asubstantialnumber of customerscomplained about Owen, he was never suspended,nor did he ever receive a written reprimand. Hedid, however, participate in a number of discus-sions with his supervisorsregardingcustomer com-plaints.InMay, Postmaster Alan M. Staats told an em-ployee, in Owen'spresence,that Owen's "job wasin jeopardy" and "he could be terminated if hisperformance didn't improve." In June or July, Su-perintendent of Postal Operations Eugene HenrySchaefer Jr. discussed "quite a few" customer com-plaintswith Owen and told him "discipline actioncould happen if this continued." Owen's subsequentimprovement was short-lived; however, he was notagain warned about his work performance.Owen wished to take off 7 September to take hiswife to a physician and arranged for, a -substitutecarrier to service his route. On 6 September, how-ever, Schaefer told Owen, that he would have towork the next day and Owen did so.On 10 September Owen told Schaefer in thepresenceof at least one other employee that hewas angrythat Schaefer prevented him from takinghiswife to the -doctor on 7 September. During thediscussionOwen also told Schaefer: "Well, I'venever- filed a grievance before in my life but Iintend tofind out how."On Owen's next scheduled workday, 14 Septem-ber, hebeganexperiencing back problems that per-sistedthrough 16 September. Under office practice,an employee neednot notify a supervisor of an ab-sence lasting'less than'aweek. Instead, the employ-ee may simply arrange for a substitute carrier toservice the'route.3Owen followed this practice on14 and 15 September. , --In additiontoOwen's arrangingfor, a substitutecarrier for Thursday, 15 September, Owen's wifecalled Schaefer. She told him Owen 'was sick andthat they had obtained a substitute carrier. She alsotold him shewas not surewhether Owen couldwork on Friday, 16 September. Owen did notwork on Friday. Instead, he arranged for, a substi-tute carrierto service his route, again-:without call-ing Schaefer.According to Staats, he became concerned onFriday afternoon about - whether, Owen wouldwork on Saturday. Another carrier,DeborahStonebraker, had requested annual leave for Satur-day which created potential scheduling, difficulties.Staats_told Stonebraker she might not be permittedto take the day off, prompting Stonebraker to cry.Staats thengave Schaefer four options. Schaeferwas to try to call Owen, terminate his employment,require Stonebraker to work, or find someone elseto service Owen's route. Schaefer later learned thatStonebraker had attempted to contact Owen bytelephonewithout success.Rather than exerciseone of his other three options, Schaefer thereaftertold Staats that he had decided to discharge Owen.Owen reported to work Saturday, 17 September.After Schaefer handed him a written terminationnotice,Owen asked for the reasons for his dis-charge. Schaefer told him: "Well, you didn't callin."Owen reminded Schaefer that Owen's wifehad called him on Thursday. Schaefer denied re-ceiving the call. Owen then reminded Schaefer thatcompany practice did not, at any rate, require himto call.Owen asked Schaefer' if there were anyother reasons for his discharge. Schaefer replied:"Well, you made too many mistakes."1We donot, however, rely on thejudge's finding, in sec III,B, par.10, of hisdecision,thatOwen's threat to file agrievance was an obviousaffrontto, and attack on, SupervisorSchaefer's integrity, insofar as thatfinding is based on Schaefer's having been a union member and his fathera local union president -'2All dates are 19833The Respondent's posted attendance rule stated "Employees whoanticipate being absent or tardy, except in an emergency,must properlynotify their work location a minimum of one (1) hour prior to the begin-ning of theirtour of duty "Kenneth Wells,a unionrepresentative, and Staats agreed, however, tofollow instead the informal procedure described above275 NLRB No. 74 POSTAL SERVICE511=Member Hunter finds that Owen's failure tonotify Schaefer of his intent to work on Saturday,aswell as his poor work record, adequately justi-fies his discharge. Our colleague therefore does notfind these reasons pretextual.The undisputed fact, however, is that employeeswere not required to notify their supervisor if theyintended to be absent, but merely to find a substi-tute carrier to service their route. Owen obtained asubstituteforhisabsences on theWednesday,Thursday, and Friday preceding his,discharge. OnSaturday, he reported for work. Thus, Schaeferhad no rational reason to expect Owen to- notifyhim of Owen's intent to report to work-on Satur-day.4 -His claim that he discharged Owen for fail-ing to do so was therefore correctly found to be apretext.The judge also correctly found to be pretextualSchaefer's claim that he `discharged Owen for hispoor work record. Owen was not an exemplaryemployee. However, Schaefer last warned-.him inJune or July to improve his work performance.While his performance thereafter improved only.briefly, Schaefer tolerated it until 17 September,Owen's first day of work following his expressedintent to file-a grievance to contest Schaefer's deci-sionto deny him a day off. As the judge properlyconcluded, there could not have been any perform-ance-relatedeventduring the' week precedingOwen's discharge that could have triggered Schae-fer's action, for Owen did not work that week. .Because the _ reasons Schaefer proffered forOwen's discharge are pretextual, there remainsonly one event that reasonably could have motivat-ed Schaefer to discharge Owen on 17 September-grievance.5-ORDERThe National Labor Relations Board adopts'therecommended Order of the administrative- lawjudge and orders that the Respondent, UnitedStates Postal Service, Troy,_ Missouri, its officers,agents, successors, and assigns, shall take the actionset forth in the Order. .MEMBER HUNTER, dissenting:-4That Owen was discharged for failing to call is also implausibleunder the Respondent's posted attendance rule, set forth supra at-fn''3By requiring only 1 hour's advance notice of an employee's-absence, therule allows the employee's reporting status"to remain uncertain until'thattimeAccording to Schaefer, however, he decided Friday-afternoon thatOwen's failure to notify him about his'Saturday'shifCwarranted' Oven'sdischargeAlso, the rule on its face does not require Owen to notifySchaefer of his intent to work as opposed to an absence`5SeeShattuck Denn Mining Corp v NLRB,362 F 2d 466,-470 (9thCir 1966)-1Contrarytomy colleagues,I.would not, adoptthe judge's finding that the Respondent violatedSection 8(a)(3) of the Act by discharging employeeJack Owen. Rather, I find that the Respondent hadvalid business reasons for. discharging. Owen unre-lated to any union activity by Owen..-The pertinent facts are not in dispute. JackOwen began working for the Respondent in Octo-ber 1981 as a -rural carrier. Owen ' was the subject,of many customer complaints, which the Respond-ent discussed with,Owen, and both in May and inJune or July 19831 the Respondent warned Owenthat, if his performance did not- improve, he couldbe disciplined or discharged.,.Owen arranged with another carrier to take theday off on 7 -September, but on 6 September -theRespondent's superintendent Eugene Schaefer toldOwen he would have to work the next day. On 10.September, in a.conversation with Schaefer and an-other employee,-Owen expressed his dissatisfactionwith Schaefer's refusal to let him take the day offand said, to Schaefer, "Well, - I've never filed, agrievance before in my. life but I intend to find outhow."2-On 14 September, Owen's--next working dayafter the 10 . September conversation, Owen wassick and arranged for another carrier to substitutefor him. Owen did -not notify the Respondent of hisillness until 15 September when Owen's'wife calledSchaefer and -told him that, Owed-was sick and thatanother 'carrier-'would cover Owen's: route thatday..She told him that she Aid not know whetherOwen would return to work the- next day.3 'Owen did not return- to work on Friday, 16 Sep-tember,- nor did he or his wife call the^Respondent.Postmaster - Staats - therefore-- did not know onFriday whether Owen would work on Saturday,and this posed-a problem " because-one'of the regu-lar - carriers,Deborah -Stonebraker, -had asked "for,annual' leave on' Saturday.When Staats notifiedStonebraker that if he did not hear from' Owen shemight have to work the next day, she became veryupset. Staatshim that he thought' they' were ' going `. "too far"with Owen, "and" that',Schaefer 'should decide -whoshould' 'cover` - tOwen's' route `- on (Saturday andwhether' Oweri s'ii-ould 'be'`discharged;' Stonebraker'attempted ' `without "success, " to 'teleplione ` Owen atIAll dates are in 1983 unless otherwise noted-------,l sOwen was a member'bf the Missouri Rural Letter Carners'Associa-grievance over'an alleged vio-lation of the national agreement Owen did not in fact file a grievance3The substitute carner-had received permission from Postmaster Alan-.-°.overtime status"I)' 512DECISIONS OF NATIONAL LABOR RELATIONS BOARDhis home and told Schaefer that Owen did notanswer.-Later that day Schaefer told Staats he had decid-ed to discharge Owen,and,' when Owen arrived atwork on 17 September,Schaefer called him intohis office and discharged him. When Owen askedwhy, Schaefer responded,"Well,because youdidn't call in."Owen asked if there were any otherreasons, and Schaefer-said, "Well,you' made toomany mistakes.",In finding that'the Respondent discharged Owenbecause of his stated intention to file a grievance,the judge concluded that Owen engaged in no mis-conduct which would justify his discharge. Thejudge,however,simply ignored the fact that onFriday, 'when Schaefer made the decision to dis-chargeOwen, -he had no idea whether 'Owenwould work on Saturday or not'and had no one tocover Owen's route in his absence.Thus,contraryto the judge'sassertion,Owen's failure'to notifythe Respondent of his plans did create a significantproblem for the Respondent.Similarly unjustified isthe judge's assertion that, because Owen had madeno arrangements for a-substitute on Saturday; itwould-have been reasonable for the Respondent tohave assumed that Owen would return to work onSaturday.The Respondent,having to provide cov-erage for Owen,who had neither called in norbeen at home-when Stonebraker called,had no ob-ligation to take the chance that Owen would' workon Saturday.In sum,Owen's failure'to notify the Respondentof whether he intended to work on Saturday, cou-pledwith Owen'sadmitted-poor workperform-ance,provided the Respondent with adequate justi-fication for Owen'sdischarge, and it-is these rea-sons that the Respondent gave for dischargingOwen.Thus,contrary to the judge,Ido- not findthese reasons pretextual.Further,Owen's10 . September statement toSchaefer that he intended to file a grievance pro-vides little justification for Owen's discharge. Thejudge speculated that,because both Schaefer andhis'fatherhad been union members,Schaeferviewed Owen's statement that he intended to file agrievance as "an obvious affront'to, and an attackon, his integrity." In the absence of any evidencethat Schaefer was in any way upset-by the 'remark,such pure speculation provides no basis for findinga violation of Section 8(a)(3).For these reasons,I find that the Respondent es-tablished that it would have discharged Owen re-gardless of his stated intention to file a grievance,and accordingly I would dismiss the complaint.DECISION.STATEMENT OF, THE CASELOWELL GOERLICH, Administrative Law, Judge Thecharge, filed by Jack Owen, an individual, on September22, 1983, was served by certified mail on United StatesPostal Service (the Respondent) on the same date. Thecomplaint and notice of hearing was issued on November1,1983. The complaint alleges that, in violation of Sec-tion 8(a)(1) and (3) of the-National Labor Relations Act(theAct), the Respondent discharged its employee JackOwen on September 17, 1983.The Respondent filed a timely answer denying that ithad engaged in, or was engaging in, the unfair laborpractices alleged.This case came on for hearing in St. Louis, Missouri,on March 9 and April 10, 11, and 12, 1984.1_ All partieswere afforded full opportunity to be heard, to call, exam-ine, and cross-examine witnesses, to argue orally on therecord,' to' submit proposed findings of fact and conclu-sions, and to file briefs. All briefs have been carefullyconsidered.On the entire record in this case, and from my obser-vation of the witnesses and their demeanor, I make thefollowingFINDINGSOF FACT,1.THE BUSINESS OF THE RESPONDENTThe Respondent provides postal services for theUnited States of America and operates various facilitiesthroughout the UnitedStates inthe performance of thatfunction, including its facility in Troy, Missouri, the onlyfacility involved in this proceeding.The Board has jurisdiction over the Respondent andthismatter by virtue of Section 209 of the Act.II.THE LABOR ORGANIZATION INVOLVEDNationalRuralLetterCarriers'Association (theUnion) is, and has been at all times material herein, alabor organizationwithin themeaningof Section 2(5) ofthe Act.III.THE UNFAIR LABOR PRACTICES ALLEGEDA. The FactsFirst:At all times material herein, Alan M. Staats wasthe postmaster and Eugene Henry Schaefer Jr. was thesuperintendent of postal operations of the Troy, MissouriPost Office. Jack Owen, the alleged discriminatee, wasemployed at the Troy Post Office as an RCR (rural car-rier relief)2 from October 1981 until September 17, 1983,--IOn July 10, 1984, on motion of'the Respondent, the record was re-opened and additional evidence was taken2The current agreement between the United States Postal Service andNationalRuralLetterCarriers" Association defines "Rural CarrierRelief' as followsRural'Carver Relief employees are those employees hired on or afterJuly 21,1981, to provide service on established regular rural routesin the absence of _a regular rural carrier, or to provide service onContinued POSTAL SERVICE513atwhich time he was discharged. At the time of his ter-mination, he was assigned to rural route 1 and workedWednesday through Saturday from around 7:30 a.m. toaround 3:30 p.m.'The following incident occurred on September 10,1983: Owen had arranged for the day off on September 7in order to take his wife, Eva R. Owen,3 to a doctor inSt.Louis. Owen had contacted Larry Buck, a substitute,to "carry" his route On September 6, 1983, Schaefer ap-proached Owen's case where he was sorting mail andtoldOwen that he would have to work the next day.Owen explained his reason for arranging to be awayfrom his job, but to no avail. Thus, Owen worked onWednesday, September 7.4On September 10, in the presence of Carol Potter, anRCR, Owen mentioned to Schaefer that his wife was a"littlemad" because he could not take her to the doctoron Wednesday last. Owen added, "So am I, because youchanged my date right at the last minute." According toOwen, Schaefer "shrugged it off."' Carol Potter inter-posed in the conversation and asked, "I wonder why allof these schedule changes all of a sudden?" (A number ofschedule changes had occurred recently.) She mused, "Iwonder if the union could straighten this out?" Schaeferresponded, "Well you RCRs can't do anything, you'renot even in the union." Potter said, "Well why am Ipaying union dues for?" Owen then remarked, "Well,I've never filed a grievance before in my life but I intendto find out how."5Potter corroborated the foregoing testimony of Owen,quoting Owen as saying, "I've never tried to file a griev-ance in my life, but I think I'm going to see how it'sdone." Potter testified that Buck was also present.Schaefer's version of the incident differed somewhatfrom that of Potter and of Owen. He testified that Owenasked why they had not commenced taking his uniondues out of his paycheck. Schaefer responded that he didnot think that Owen could belong to a union-becausehewas an RCR. He further testified that the word"grievance" was not mentioned in the foregoing conver-sation;6 however, he did-say that he had heard employ-ees discussing, scheduling grievances, e.g., he referred to"the fact that one R.C.R. was put onto another one towork and that'type of scheduling."Apparently, Schaefer had heard Owen mention such agrievance, for he testified, "It seems like I did, but Iauxiliary rural routesThis service may be as a leave replacementand/or covering a vacant regular route pending the selection of a-regular rural carrier to provide auxiliary assistance,or as an auxiliaryroute carver3Eva R Owen was a rural mail carver working out of the Troy PostOffice, who, at thetime, was on maternity leave4 Schaefer remembered that Owen said that "he wasn't too happy withitThat he wanted to take his wife to the doctor" and that "[Owen's]wife was a little mad because [Schaefer had] switch[ed] a day [Owen]was schedule[d] to be offand he had plannedto go to the doctorwith hiswife "5The above-mentioned agreement provides, art 30, sec 4,E "Ruralcareer relief employees shall have access to the gnevance'procedure toappeal an alleged violation of the applicable provisions of Article 30 "The parties agreed that under this provision an RCR could not havegrieved a discharge, but he could have grieved a schedule change6 In answering a question in respect to Owen's grievance remark,Schaefer answered,"Idon't recall if it was that day or not, he had saidthat-" at which point the Respondent's attorney cut him offdon't know what party would have said it," referring tothe comment: "I thinkwe-ought to file a grievance." Hefurther testified, "Well, they were talking about filing agrievance possible [sic] filing one for. our switching ofthe carriers."On cross-examination Schaefer admittedthatabout being "unhappy with schedule changes" and aboutthe same general time spoke about filing grievances.Schaefer also admitted that he had said to Owen andPotter that he did not think they could file grievancesand that Potter "possibly" could have said, "I don'tknow why I am paying union dues."-Because of the near admissions of Schaefer, the de-meanor of Owen and Potter and their corroboration, andin light of the record as a whole, I credit the testimonyof Owen and Potter and find that Owen, in Schaefer'spresence, did "create the unmistakable impression that heintended'.to proceed toward the filing of a grievanceover the scheduling matter.7The General Counsel contends that Owen was unlaw-fully discharged because he intended to file a grievance.Second:On September 14, 1983, Owen's next workingday after the grievance remark, Owen was "flat on thecouch" with a back problem. He "got ahold [sic] of [his]sub and had him to cover for [him]." Owen had fol-lowed the usual practice of notifying the substitute towork for him, for it had not been the practice to notifythe supervisor of the expected absence unless it was foran extended' period of time, "say for a week or two."8Eva Owen testified that, on Thursday, September 15,1983, .she phoned the Troy Post Office9 and talked toSchaefer. She reported to him that Owen was sick andwould not.be,able to come in to carry his route. She toldSchaefer, "[W]e have contacted Larry Buck and he willcarry today and I don't know whether Jack will be ableto come in tomorrow or not, you know, we just have towait and see how his back does." According to Schaefer,he had learned from Potter that Owen "wasn't in due tobeing ill."Owen returned to work on Saturday, September 17,1983. Schaefer called him into his office alone10 andhanded him a routing slip dated September 17, 1983,whereon was written, "On this date you are being noti-fied of your termination from-the Postal Service, effec-tive immediately."According to Owen, he asked Schaefer the reasons forhisdischarge.Schaefer replied, "Well, because youdidn't call in." Owen countered, "[M]y wife called in."Schaefer responded, "No, she didn't." Owen remindedSchaefer it had not been the custom to ' call in. OwenThe Respondent wants an inference to be drawn from the failure ofBuck to be called as a witness The inference has been drawn andweighedKenneth Wells, who had been a union representative, had clearedthis practice with Staats Staats had-no phone and Schaefer had an unlist-ed number9The General Counsel offered into evidence Owen's phone bill, whichdisclosed that a call had been charged to Owen's number on September15, 1983, at 6 30 am The called number was 528-4800, the Troy PostOffice's number10 Owen had asked for a witness, but his request was denied 514,DECISIONSOF NATIONAL LABOR RELATIONS BOARDasked if there were,: any -other reason ,and was told,"Well, you made too many mistakes."Owen had not been an; exemplary employee. He hadreceived a substantial number of customer complaintsand some compliments. Nevertheless, . Owen had neverbeen suspended nor had he received a written reprimand.Customers' complaints against carriers were reportedon Form 1627. It was the practice to discuss these com-plaintswith the carrier's supervisor. Owen had 'been en-gaged in a number of these discussions. One such discus-sionwas with Staats_in the fall of 1982. Wells also at-tended the meeting. According to'Owen, Staats told, himhemust"cut -down"on his mistakes.Staats advisedOwen to "finger" through the mail more carefully beforeputting it in the customers' boxes.InMay 1983 (Owen thought it was Jurie-or July 1983)Staats brought to Owen's attention "a letter from a ladywho had not signed,it.",Staats, Owen, and Wells werepresent at the discussion which followed. The discussionconcerned an anonymous complaint dated May 10, 1983,addressed to' "Postmaster,, Main Post Office, St. Louis,Missouri," in which 'Owen was charged with "poor mailservice" on route 1. (R. Exh 14.) The' complaint wasforwarded to ' the postmaster at Troy, Missouri, by the"S.C.'Director,Customer Services." - Among otherthings,Staats replied to this' letter onMay 20, 1983,"There have been misdelivery complaints on this' route,we have worked with the Carrier to improve his per-formance.The Carrier was brought into the Office onthe receipt-of this letter and again cautioned. This Carri-er is anRCR-75,all itwill'take is a letter stating wewish to'terminate his employment for misdelivery ofmail. Iwould rather not do this at this time." (R. Exh.14.) Staats again reiterated that Owen "finger" the mail.Staats 'also askedWells to help'Owen because "his jobwas in jeopardy," and "he could be terminated if his per-formance didn't improve." ,Owen responded that hewould start fingering the"mail and improving his per-formance. At the time of the discussion, Staats had ratedOwen as "very much worse" than the other rural carri-ers because his route received the most complaints.Staats ; testified that after the foregoing' discussionOwen's performance- improved, and that, in response toOwen's question, Staats had .told him that he-was `,`doingbetter." According to Staats, Owen's improvement, effortlasted about "a month or two.,,Owen further testified that in June or July 1983 Schae-ferdiscussed -customer, complaints. with him.- Schaefertold Owen that there were "quite a few telephone callscoming in on 'mistakes,"" and' warned Owen that "disci-pline action couldr,happen if this continued." Accordingto` Owen,' after . this ' discussion he "cut - down"'on-,mis-takes:According to Schaefer, after Owen's warnings. hiswork improved, but. thereafter, 'the-;-"complaints anderrors began to go back. to:,the `normal trend, and just -alot of them.However, thereafter, up to the time of hisdischarge, ,Owen` was ,not again warned' tliat .there -wasanything wrong with his work performance.Aside from the mistakes Owen made in deliveries tocustomers,'-her'also,' was'',prone`to discarding deliverablemail in the no obvious 'valtie" inailliox.According to Schaefer, after Owen's discharge hewrote in longhand the reasons for terminating Owen.The reasons were givenin a memorandumto Staats pre-dated September 16, 1983, typed by Schaefersometimeon September 17, and given to Staats on the followingMonday. t t The memorandum was not shown to Owenbefore his discharge. t 2ii The memorandumreads asfollowsIdeemed necessary the action to terminateMr Jack Owen, RCR75 on RR 1 for the following reasonsIEvidenced by therecordskept on Form 1627, Errorsfound inthe "No Obvious Value Mail " Not onlywere "Address Correction"and ,"Return Postage Guaranteed"mail found in his mail consistent-ly, butmore seriously, therewere occasionsof 2nd classmail to bepitched and1stClassMail Each occurrence was called to his atten-tion andthe differencebetween classes of mail discussed,his attitudetoward these mistakeswere ofa non-serious nature-2One occasionof not forwarding(Hold Order)1stClass as perCustomersinstructions,thereby delaying the mail of Earl Willhitebeginning 3-28-83 until his vacation ended3Numerouscomplaintsof misdeliverybetween Customers mail,both of similar names andveryunlike names that were outright mis-takes."'4 Complaints of notpicking up mail with uncancelled stamps af-fixedand alsowith moneyleft in box on envelopes and the flagswere raised signalingCarrierto pick up5Forgot to get C 0 D tagsigned and bring backfor Clerk toissue aMoney Order, he hadto chase down tag next day, causingthe possibilityof an InsuranceClaimagainst the Postal Service.6First Class mail was returned to Sender and it was good as ad-dressed,this happened on 8-2-827Forgot key to NCBDU, brought mail back to P 0 with no in-tention of deliveringto 12 units,said hehad to pick up children atschool Itook Employeeback to deliver as it was about 7 miles outand Employeewanted extra mileage compensation8. On 2-12-83 CustomeratBox 140B complainedof 2 bills (1stClass-opened)and another piece of mailin ditch, thisEmployee car-ried3 consecutive days prior"9 -Complaints of leavingnotices onparcels and/or accountablemail withouttryingdelivery10Had peoplewanting to get a petitionto' have himtaken offroute-to replace him instead of Management,whenhe wanted to attend a funeral,the Subknew he would beworking into OvertimeStatus so he had to contact the Postmasterfor permission at 9 30P M at his residence-12Employee was offsick2 days followingfuneral-no contactmade to notifyManagement personally,was informedby RCR 75 onRt 2, Carol PotterKnowing I wouldbe short a-Carrier for Satur-day delivery,emergencyswitching of Employeeswas necessary tofillhis vacant route At notime did he makean attempt to notifyManagement when he would returnto work nor the reason why hewasn'tpresent,we learned through a Subthathe was sick,An attemptwas made tocontacthim while he was supposedlysick Friday,with no answer to the phone This apparent lack of in-serest orcooperationon part of Employeeshows a definite negativeattitude toward thePost Officeand more importantly, its Customers- 13All,the Employees have jobinstructionsgiven occasionally.alongwith their weekly Safety Talks, sohe was awareof all theaforementionedinfractions and did not evenheed the twoDiscus-sions in the Postmaster'sOffice on5-11-83 andon 6-22-83 wheneven theMissouri RuralCarriersPresident,Mr KennethWells, waspresent as the Postmaster informed them that this would be his lastchance to provethat he could becomea better Carrier-So, withall due respect toward theCarrier, hehas beengiven too'many chancesto rectifyhis errors,hisCustomerrelationship atti-tude,his bad Postal image he projects and therefore,Ihave no otherchoicebut to terminatethisEmployee for the goodof the PostalService If you concur,I shall terminatehim the nexttime he entersTroy Post Office-12Thememorandum appears to have been a postrationalization ofSchaefer's actionto coverhis real motive POSTAL SERVICEAccording to Staats, on Wednesday night, September14, 1983; Larry Buck visited him around 9:30- p.m. Hetold Staats that Owen had. called him and told him hewas "down in the back" and would not be able to carry,his route the next day. Buck asked if it was all right for,him to carry the route since it would put him,in an over-time status. Staats gave his approval for Buck to carrythe route.-According to Staats, Buck called Owen after he had -finished Owen's route on Thursday to ascertain whether-he was coming in on Friday. Owen responded that hewas "still down in the back." Buck then worked on!Friday. At this point Staats had not heard from Owen astowhether he was going to work on Saturday, and. thiscreated a problem because .a regular.rural carrier hadasked for annual leave on that date. Staats had told thecarrier, - Deborah Stonebraker, that if he did not hearfrom Owen she might not be allowed the leave, and"tears started rolling down her face." Thereupon Staats"got with" Schaefer and said that he thought that theywere going too far with Owen. Staats said, "I'm-going togive you several options. One, get on the phone and tryto call him. Two, terminate him." On cross-examinationStaats indicated that, he had given Schaefer two addition-aloptions, i.e., "He could not13 deny leave to Debbie.Stonebraker" and he could "get, someone else to carry.route 1.1114 Staats testified that he gave Schaefer these',options because, "I-almost terminated Jack back in Mayor June: And Gene intervened and-stated I should givehim another chance. So-Gene is' his supervisor, he'sgoing to have to work for him, he's going to have toanswer for him, I'm going to let him make the decision."Staats further testified that his intervention in the matterwas provoked by the fact that Owen had not advisedhim that he would be-available for work on Saturday.After the options had been given to Schaefer, Schaeferreturned to Staats and, according to Staats, said, "My de- -cision I think we've went'far enough and my decision isto terminate him." Staats responded, "[N]ow go backand make arrangements to get that route covered. Makesure you've got coverage on all your routes. Go backand tell `that lady with the fears in her eyes she can go.don't mind carrying it anyway in an emergencysituation.And line it' up so you're lined up for tomorrow." Staats'testified that Schaefer had not reported to him thatOwen had indicated that-he was going to try to find outhow to file a grievance.'Schaefer recalled that on Friday he asked Staats whatshould be done "because we didn't know whether theroute would be covered or not for that Saturday." Staatsresponded that "we could fire him or we could call Jackand see if he is coming in or either make an emergency13 The word "not" is a typist's error -14 According to Wells,Staats told him thathe had given Schaefer fouroptions "[O]ne ofthem'was that you could fire Jack-'Number two wasthatyou canfind an emergency,somebodyin an emergency situationthat would carry the route You can deny'DebbieStonebraker her leavethat's alreadybeen approvedor you cancall Jack and see what his statusisAnd so Genefired Jack"Wells further testifiedthat Staats said,"[I]t'sGene's doingHe fired himand if Genewants to hire him back'I'll takehim back-Iwon't objectto itBut if Genesaysthat he remains firedthen I'm going to back him inthat too "515situationand, switch somebody over - to that route."Schaefer testified he decided to terminate Owen at thatpoint "[b]ecause I knew-that we would have to make anemergency situation there and do some switching withthe routes."15 The foregoing occurred about 3:30 p.m.When Schaefer informed Owen of his discharge, hetestified that he gave Owen these reasons: the situationOwen had put them in.on Saturday,misdeliveries, com-plaints from customers, and petitions of -people whowanted to get him off the route. Schaefer further testi-fied that it was "a very serious thing not having in-formed us personally to take and let us know that hewould or would not be in." He added: "I don't know ofany other factors that entered into it [Owen's discharge]other than these forms16 !and the reprimands that he hadmight say, and that's about it."Owen was a member of the National Rural Letter Car-riers'Association, a fact' which was known to manage-ment. Schaefer had been a member of the National Asso-ciation of Letter Carriers and was a member of the Na-tionalAssociation of Postal Supervisors. Schaefer hadheld the office of building manager with the NationalAssociation of Letter Carriers. Offered in evidence bythe Respondent were the pictures of the local officers ofBranch No. 343, National Association of Letter Carriers.Among the, pictures was that of Eugene Schaefer, presi-dent, Schaefer's father.17Evidence was also offered by the Respondent thatSchaefer did not "like to see people get fired." Schaefertestified that in June,' Staats brought Owen in the officeand "more or less insinuated that was going to be his lastchance and he actually wanted to terminate him then."Schaefer, addressing -himself to Staats, said, "I do believethatwe shouldn't fire him yet and just give him anotherchance." Testifying further, Schaefer said, "Because Iliked Jack and I thought that he could improve and. so Idid intercede for him.... I . . . kind of got chokedup." Schaefer was' once directed to fire an employeewho he believed should not have been, fired; he de-scribed his reaction thus: "Well, I felt jittery about it.My stomach hurt for a few days afterwards and . . . itturned me sour against the way the Postal System oper-ates to tell you the truth." Owen was the only employeeSchaefer had fired except on the direction of higher au-thority.B. Conclusions and Reasons ThereforUnder 'the collective-bargaining agreement betweenthe Respondent and the Union, apparently the Respond-entmay discharge anRCR.employee for good cause,bad cause, or no-cause at all; however, the Respondent15 Schaefer also testifiedthat he "'had-alreadydecided toterminate[Owen]at the time [he] talkedto Mr16 Form 1627",From thisevidence the Respondent's counsel would derive the in-ference that Schaefer"grew up ina household where Unionactivitieswere respect for a persons [sic] rightsto concertand protecthis activitieswas ingrained in him to the point thatitbecame habit. And thatitmakesit so unlikelythat he would do the things that he was alleged to do, andso it's some evidence, thatyou can considerin determining his motiva-tion ". 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDmay not discharge an RCR employee because(as allegedhere) he expresses the intention of filing a grievanceunder the collective-bargaining agreement.Cf.NLRB.v.Ogle Protection Service,375 'F.2d 497 (6th Cii. 1967). SeealsoInterboroContractors,157- NLRB 1295 (1966), andMeyers. Industries,-268NLRB 493 (1984).18 Thus, if the"realmotive" 19 of the Respondent in discharging Owenwas that he expressed the intention of filing a grievanceunder the labor agreement, the- Respondent has violatedSection 8(a)(3) of the Act.Ithas been further stated that. "[a] justifiable groundfor dismissal is no defense if it is a pretext20 and not themoving cause."NLRB v. Solo Cup Co.,237 F.2d 521,525 (8th Cir 1956). .The credible record reveals that the Respondent sum-marily discharged Owen without investigating the inci-dent which allegedly triggered his discharge.21 Indeed,he was given no opportunity to defend himself. This initself is evidence of discrimination.SeeNorfolk TallowCo.,154ShellOilCo. v.NLRB,128. F.2d 206, 207 (5th Cir: 1942).22. Moreover,the Respondent offered-no plausible reason Owen wasdischarged without being allowed a witness or an oppor-tunity to explain the reason for the incident which alleg-edly triggered' his discharge.23 Nor did the Respondentexplain why the discharge of Owen, would have helpedresolve the scheduling problem which it thought itfaced.24Indeed, the "big boo-boo;" as Owen's conduct duringtheSchaefer, does not withstand scrutiny25 as a reason for18 "The submission of a grievance- based on the collective bargainingagreement cannot be the basis for discharge".NLRB v Selwyn Shoe MfgCorp,428 F 2d 217, 221 (8th Cir 1970)19 "[T]he 'realmotive' of the employer in an alleged §8(a)(3) violation'isdecisive"NLRBvBrownFood Store,380 US 278, 287 (1965) "It isthe 'true purpose'or 'real motive'in hiring or firing that constitutes thetest "Teamsters Local 357 v NLRB,365 U S 667, 675 (1961) "Section8(a)(3) prohibits discrimination in regard to tenure or other conditions ofemployment to discourage union membershipIthas long been es-tablished that a finding of violation under this section will normally turnon the employer'smotivation"AmericanShipBuildingCo Y NLRB,380U S 300, 311 (1965)20 "[A] finding of pretext necessarily means that the reasons advancedby the [Respondent]either did not exist or were not in fact replied upon,thereby leaving intact the inference of wrongful motive established bytheGeneral Counsel"Limestone Apparel Corp,255 NLRB 722 (1981)21TheRespondent concedes in its brief,p. 12, that one of the reasonsfor Owen's discharge was "his failure to call in as to his-availability forSaturday, September 17 "-22 It was said inUnited States Rubber Co. v NLRB,384 F 2d 660, 662-663 (5th Cir 1967) "Perhapsthe most damning is the,fact thatboth .[em-ployees]were summarily discharged'after reports of their misconductwithout being given any opportunity to explain or give-their versionof the incidents "b-23While.Owen, as an RCR carver,was not a beneficiary of art. 16,.sec 4 of the above-mentioned labor agreement, had'the'sect16n been usedas a guideline,Owen would have-been entitled to "an advance writtennotice of the charges against [him]and [would have]remain[ed] either onthe job or on the clock at the option of the Employer for a period offourteen (14) days "(Jt,Exh 1);.: -24 In fact,the Respondent actually faced no scheduling problem be-cause Owen returned to work'-''i--,25 InNLRB v Griggs Equipment,307 F 2d 275, 278 (5th Cir 1962),-thecourt said"[T]he inference drawn by the Board of discriminatory moti--yation is sustained and is buttressed by the fact that the explanation [of-fered by the employer] of the layoffs' failed to stand under'scrutiny "Also, inNLRB Y Dant,207 F 2d 165, 167 (9th Cir 1953), -the court saidOwen's discharge. Owen had followed past practice byobtaining a substitute for.his route on the days of his ab-sences, September 14, 15, and 16, 1982. While he re-turned to work on September 17, 1982, without notifyingthe Respondent he would-return to work on that day, heviolated no ' rule for there was-no rule or practice whichrequired such notification.Moreover, since Owen hadmade no arrangements for a substitute, it would havebeen reasonable for the Respondent to, have assumed thatOwen would be present on his job.While Owen followed past practice, nevertheless, ifthe written, rule dated 'June 30, 1979, and entitled "At-tendance and Tardiness Policy'-' written by former Post-master Elmer J. Purk had still been in effect,' Owenwould have been in substantial compliance with it, forthe credited evidence establishes that a phone call wasmade from Owen's number to the' number listed in theat 6:30 a.m:; and that Eva Owen related to Schaefer thatOwen was ill. Additionally, both Schaeferand Staatsknew that Owen was absent for illness. Thus, Owen's"big boo-boo" was no "boo-boo" at a11, for the mannerin which. he handled his absence and return to work vio-lated no current rule or practice. It is 'further significantthat Owen could not have been discharged for' work-re-lated errors or customer complaints or other incidentswhich occurred during the week of September 12, 1983,because Owen did not work during this time.'Schaefer had been apparently given four. options: (1)CallOwen (no plausible explanation was given forSchaefer's 'failure to call Owen), (2) deny Stonebrakerher approved leave (Schaefer did not exercise thisoption); (3) get someone else to carry the route (thisSchaefer did); and (4) fire Owen (this Schaefer did). Novalid justification was-offered for the need for Schaeferto exercise both options. .Schaefer's discharge of Owen was an,uncharacteristicaction and was at odds with the compassion and under-standingwhich he portrayedin his-testimony.Schaeferportrayed himself as a person who did not like to seepeople fired., He -related an experience in,which .he wascalled on to fire' an employee which resulted in his be-coming ".jittery"_ and his stomach hurting for a few daysafterwards. Indeed, whenStaats had once mentioned ter-minating Owen, Schaefer "kind of got choked up." Thus,it seems wholly out of character for Schaefer, who hadreadily obtained a substitute for Owen and hence did notneed his services on Saturday, to have discharged Oweneither.,without trying to.phone him or without havingdiscussed with him the alleged "boo-boo" or this "seri-ous thing" of "not having informed us personally to takeand let us know, that -he would or would not bein," es-pecially since he knew he was absent for illness.26 Addi-"It is well settled that the inferences drawn by the,Board are strength-ened by the fact that the explanation of the discharge offered by the re-spondent fails to stand under scrutiny ",-.26Even a-restrictive construction of the rule did not require Owen toreport that he was returningtowork Therule so construed requiredOwen to call in a minimum of 1 hour before his,tour commenced toinform that he would be absent"Employees who anticipate being absent---must properly notify their work location a minimum of-one(1) hourprior to the beginning of their tour of duty " (R Exh 8B) - POSTAL SERVICEtionally, Schaefer fired Owen on Friday afternoon when,under the rule, if still applicable, Owen did not need toreport his absence until 1 hour before his work com-menced on Saturday. Hence, the fact that Owen did notreport his status to the Respondent on Friday did notconstitute a violation of the rule.Since the incident which was alleged to have triggeredOwen's discharge was a permissible happening, and didnot partake of any misconduct on Owen's- part, it mustbe concluded that Owen was discharged for some otherreason, i.e.,Owen's threat to file a grievance. (In thisregard it is also significant that Schaefer had already de-cided to discharge Owen before Staats had given him thefour options which seems incongruous ,since up to thatpoint he had supported Owen's job tenure.)"If one can show that every other alternative exceptthe fact sought to be proved is not true, you indirectlyprove that fact' 'is true. By excluding every other reasona-ble hypothesis that fact is left standing alone as proved."NLRB v. Melrose Processing Co.,Cir. 1965). "[W]hen every other plausible motive hasbeen eliminated and the reasons advanced are not persua- _sive, the union activity may well disclose the real motivebehind the employer's ,action" Ames Ready-Mix Concretev.NLRB,411 F.2d 1159, 1161 (8th Cir. 1969), 'citingNLRB v: Melrose Processing Co.;above at 699. See alsoMarian Lewis, Inc,270 NLRB 43 (1984). Schaefer con-cealed the "real reason" for Owen's discharge. Such aconclusion seems more evident in that Owen's work per-formance,was tolerated27 until-he expressed the intent touse the grievance procedure, and that Owen was dis-charged on the first day he reported to work after thegrievance incident occurred and for the first alleged"boo-boo" he committed. The timing creates the infer-ence that the reason for discharge given was not the realreason.28Examining the character of Schaefer further indicatesa reason for ' his action. Schaefer, had been a unionmember; he apparently was proud of his father, as thepresident of a local union whose picture he brought intothe courtroom; he was undoubtedly proud of his tour ofduty as a supervisor and the fact that his behavior as asupervisor had resulted in no employee grievances.Hence' the threat to file a grievance was an obvious af-front to, and an attack on, his integrity. He wanted nogrievance filed. Ergo, Owen, who expressed the inten-tion to file a grievance, was fired. Thus is explained what'the Respondent did not explain in the credible record:'27The fact that Owen was not an exemplary employeeis'immatehal,for the "existence of justifiable grounds for discharge, however, of itselfdoes not preclude the finding of an unfair labor. practice "McGraw-Edison vNLRB,419 F 2d 67, 76 (8th Cir 1969) InNLRB v CentralPower & Light Co,doubt, cause existed for the discharge, and [the discharged hireling] wasnot a model employeeNonetheless, the existence of cause is not adefense to a discharge actually motivated by' anti-union purposes %' Seealso:Tra-Mar Communications,265 NLRB 664, 665-666 (1982),JIB'In-dustries, 225NLRB 162, 170 (1976),Marriott In-Flite Services,224 NLRB128, 129 (1976)28 "Timing alone may suggestanti-union animus asa motivating factorin an employer's' action "NLRB Y Rain-Ware,732 F 2d 1349, 1354 (7thCir ' 1984)-517' denly-became anunreconcilable'antagonist.InHeartlandFood Warehouse,256 NLRB 940 (1981), the Board said:The Administrative Law Judge was therefore cor-rect in finding that where, as here, the respondent'sstatedmotives for discharge are discredited, it maybe inferred that the true motive for discharge is anunlawful onewhich [the] -respondent seeks to dis-guise.-Schaefer offered no credible countervailing justificationfor his uncharacteristic action: The discharge of Owencannot be reasonably explained on any basis other thanthat he was discharged for his expressed intention to filea grievance.Since the Respondent has not met its burden, I findthat Owen would not have been discharged except thatSchaefer harboredan animusagainst him because he ex-pressed the intention of filing a grievance against Schae-fer.Cf.NLRB v. Transportation Management Corp., 462U.S. 393 (1983);Wright Line,251NLRB 1083 (1980).Accordingly, by discharging Owen on September 17,.1983, for expressing an intention of filing a grievanceunder the agreement between the Respondent and the'Union, the Respondent'violated Section 8(a)(1) and (3) ofthe Act.,..CONCLUSIONS OF LAW .1. - The Respondentisanemployer over whom theBoard has jurisdiction and it will effectuate the purposesof the Act for jurisdiction to be exercised herein.2.The Union is a labor organization within the mean-3.By unlawfully discharging Jack Owen on September17, 1983, the Respondent has engaged in unfair laborpractices within themeaningof Section 8(a)(1) and (3) ofthe "Act. -''4.The aforesaid unfair labor practices, are unfair laborpractices affecting commerce within the meaning of Sec-tion 2(6) and (7) of the Act.REMEDYIt having been 'found that the Respondent-has engagedin certain unfair .labor practices, it is recommended thatitcease, and desist therefrom and take certain affirmativeaction designed to effectuate- the policies of the Act. Ithaving been- found that the Respondent unlawfully' dis-charged'Jack Owen on ', September, 17, 1983, and -hassince failed'-and refused ,to reinstate him in violation .ofSection 8(a)(1) and (3), of the--Act, it is recommendedthat the Respondent remedy such unlawful conduct. Inaccordance ,with Board policy; - it is ,recommended thatthe Respondent offer—the-above-named employee imme-diate' and,-full 'reinstatement to his former position or, iflent position, without, prejudice to. his seniority or otherrights and privileges previously -enjoyed, dismissing_ ifnecessary any employee hired on or since the date of hisdischarge to fill said-;position, and make him whole forthe Respondent's, acts' herein detailed; by_pay-ment to him 518DECISIONS OF NATIONAL LABOR RELATIONS BOARDof a sum of money equal to the amount he would haveearned from the date of his unlawful discharge to thedate of an offer of reinstatement, less net earnings duringsuch-period, with interest thereon, to be computed on aquarterly basis in the manner established by the Board inF.W. Woolworth Co.,90 NLRB 289 (1950), andFloridaSteel Corp.,231 NLRB 651 (1977).2 aOn these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed30ORDERThe Respondent, United States Postal Service, Troy,Missouri, its officers,agents,successors,and assigns, shall1.Cease and desist from.(a)Discouraging union or concerted -activities of itsemployees or their membership in National Rural LetterCarriers' Association, or any other labor organization, by.-unlawfully; and discriminatorily discharging its employ-ees or discriminating against them in any manner withrespect to their hire or :tenure of employment or anyterm or condition of employment in violation of Section8(a)(3) and (1) of the Act.. (b) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the NationalLabor Relations,Act to.engage inself-organization; toform, join, or assist any union; to bargain collectivelythrough a representative of their own choosing; to acttogether for the purpose of collective bargaining orother mutual aid or protection; or to refrain from the-ex-ercise of any and all of these things.-2.Take the following affirmative action which will ef-fectuate the policies of the Act.--(a)Offer Jack Owen immediate and full reinstatementto his former position or, if such position no longerexists, to a substantially equivalent position, without prej-udice to his seniority or other rights and privileges previ-ously enjoyed, discharging, if necessary, any employeehired to replace him, and 'make him whole for any lossof pay he may have suffered by reason of the Respond-ent's unlawful discharge of him in accordance with therecommendations set forth in the section of this decisionentitled "Remedy."-(b)Preserve and, on request, make available to theBoard or its agents forexaminationand copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records nec-essary to analyze the amount of backpay due-under theterms of this Order..(c) Expunge from its files any reference to the unlaw-ful discharge of Jack Owen and notify him in writingthat this has been done and that evidence of this unlaw-ful action will not be usedas a basisfor future disciplineagainst him.29 See generallyIsisPlumbing Co.,138 NLRB 716 (1962)so If no exceptionsare filed as provided by Sec 10246 ofthe Board'sRules and Regulations,the findings,conclusions, and recommendedOrder shall, as provided in Sec 102 48 of theRules,be adopted by theBoard andallobjectionsto themshall bedeemed waivedfor all pur-poses(d) Post at its Troy, Missouri Post Office copies of theattached notice marked "Appendix."31 Copies of thenotice, on forms provided by the Regional Director forRegion 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places, including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(e)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.31 If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-alLabor Relations Board "-APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARD -An Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated 'theNational Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT discourage union or concerted activitiesof our employees or their membership in National RuralLetter Carriers' Association, or any other labor organiza-tion, by unlawfully and discriminatorily discharging ouremployees or discriminating against them in any mannerwith respect to their hire or tenure of employment orany term or condition of employment in violation of Sec-tion 8(a)(1) and (3) of the National Labor Relations Act.WE WILL NOT in any like or related manner interferewith, restrain, or coerce our employees in the exercise ofthe rights guaranteed them by Section 7 of the Act,which include the right to engage in self-organization; toform, join, or assist any labor organization; to bargaincollectively through a bargaining agent chosen by them;to engage in concerted activities for the purposes of col-lective bargaining or other mutual aid or protection; orto refrain from any or all such activities.WE WILL offer Jack Owen, whom we unlawfully dis-charged on September 17, 1983, immediate and full rein-statement to his former position or, if that position nolonger exists, to a substantially equivalent position, dis-charging, if necessary, any employee hired to replacehim; WE WILL restore his seniority and other rights andprivileges previously enjoyed; and WE WILL make himwhole for any loss of backpay to which he may be enti-tled together with interest.WE WILL expunge from our files any reference to theunlawful discharge of Jack Owen and notify him in writ-ing that this has been done and that evidence of this un- POSTAL SERVICE--519lawful action will not be used as a basis for future disci-All our employees are free to become or remain, or re-pline against him.frain from becoming or remaining, members of a labororganization.UNITED STATES POSTAL SERVICE6